



COURT OF APPEAL FOR ONTARIO

CITATION: Narvaez v. Muzlera, 2019 ONCA 959

DATE: 20191205

DOCKET: C66867

Watt, Hourigan and Trotter JJ.A.

BETWEEN

Flor Narvaez, Estnar Limited and Narsach

Property Management Inc.

Plaintiffs (Respondents)

and

Julio Muzlera, Dyana Driscoll,
Giovanni Buemi
,
    Royal LePage Realty Plus, Royal Le Page Real Estate Services Ltd.

Defendant (
Appellant
)

Mauro Marchioni, for the appellant

David Fenig and Frank Loreto, for the
    respondents

Heard and released orally: November 29, 2019

On
    appeal from the judgment of Justice McSweeney of the Superior Court of Justice,
    dated April 2, 2019.

REASONS FOR DECISION

[1]

The respondents obtained a default judgment
    against the appellant. The motion judge declined to set aside the judgment. On
    appeal, the appellant submits the motion judge erred because the judgment was
    irregularly obtained.

[2]

The claim arose from two real estate transactions
    in which the respondents were the purchasers and the appellant was the vendor
    of the properties. The respondents alleged that after the deals closed, they
    discovered that the property taxes for the properties were higher than detailed
    in the MLS listings.

[3]

The statement of claim included a claim against
    the appellant and the other defendants for negligent misrepresentation. It also
    included a plea that, but for the misrepresentations, the respondents would not
    have entered into the transactions.

[4]

This was a sufficient basis to grant default
    judgment. Therefore, the judgment was not irregularly obtained.

[5]

The appeal is dismissed. Costs are to the respondents
    in the amount of $10,000, inclusive of fees, disbursements and all applicable
    taxes.

David Watt J.A.

C.W. Hourigan J.A.

G.T.
    Trotter J.A.


